Citation Nr: 1647335	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 2007, for the award of a 100-percent disability rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 6, 2010, for the award of special monthly compensation (SMC) based on the need for regular aid and attendance of another person.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's initial claim for compensation was received on November 16, 2004.

2.  The issue of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD from November 16, 2004 to May 7, 2007 which is essentially the same claim as entitlement to an effective date earlier than May 8, 2007 for the grant of a 100-percent disability rating for PTSD, was previously adjudicated by a February 2010 Board decision.  That decision was not appeal and Reconsideration has been denied.

3.  Since March 13, 2009, the Veteran's service-connected disabilities have rendered him so helpless as to be in need of the regular aid and attendance of another person.



CONCLUSIONS OF LAW

1.  The matter of entitlement to an effective date earlier than May 8, 2007, for the award of a 100-percent disability rating for PTSD, having been previously adjudicated by the Board in a final decision, is dismissed.  38 U.S.C.A. §§ 7103, 7104(b), 7105 (West 2014); 38 C.F.R. §§ 20.1000, 20.1100 (2015).

2.  The criteria for an effective date of March 13, 2009, for the award of SMC based on the need for regular aid and attendance of another person, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an effective date earlier than May 8, 2007, for the award of a 100-percent disability rating for PTSD

A brief procedural history will help clarify the Veteran's claim.  The Veteran filed his original claim for compensation on November 16, 2004.  A November 2005 rating decision, in pertinent part, granted service connection for PTSD and assigned a 30 percent disability rating, effective November 16, 2004.  In December 2005, the Veteran filed a notice of disagreement with the rating assigned for his PTSD, and in September 2006, a statement of the case was issued.  The Veteran perfected his appeal in October 2006. 

An October 2009 Decision Review Officer decision increased the rating for the Veteran's PTSD to 100 percent effective May 8, 2007.  In November 2009, the Veteran filed a notice of disagreement with the effective date of the 100 percent rating for PTSD.  He asserted he was entitled to an effective date of November 16, 2004, the date of his original claim.  The Board notes that the Veteran's November 2009 statement that the RO considered a notice of disagreement should have been accepted as a statement in support of his then pending appeal before the Board. 

A February 2010 Board decision granted a 50-percent disability rating for Veteran's service-connected PTSD from November 16, 2004 to May 7, 2007.  The Veteran filed a Motion for Reconsideration which was denied in December 2016.  The Veteran did not appeal the February 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  As such, that decision is final.

The matter of entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected PTSD prior to May 8, 2007, was adjudicated by the Board in its February 2010 decision.  That decision is final.  Because the Board's final decision issued in February 2010 is determinative, as a matter of law, that the evidence did not show entitlement to an initial rating in excess of 50 percent for PTSD prior to May 8, 2007, the Veteran is collaterally estopped from relitigating the same issue.  38 U.S.C.A. § 7104 (b); 38 C.F.R. §§ 20.1000, 20.1100.  See Hazan v. Gober, 10 Vet. App. 511, 520-21 (1997) (holding where an unappealed final decision is determinative of an issue, an appellant is collaterally estopped from "relitigating the same issue based upon the same evidence"). 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In the present case, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of an effective date earlier than May 8, 2007, for the grant of a 100 percent rating for PTSD, and it is dismissed.

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Entitlement to an effective date earlier than April 6, 2010, for the award of SMC based on the need of the Veteran for aid and attendance of another person.

In December 2011, the Veteran disagreed with the effective date assigned for his SMC based on the need for aid and attendance of another person and noted that it should have been granted back to November 16, 2004.  

As SMC provides additional compensation, it is analogous to an award of increased rating for service-connected disability.  In this case, the issue of entitlement to SMC is part and parcel of the Veteran's claim for increased evaluation for PTSD.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (noting VA's policy to consider SMC where applicable).  The Veteran filed his claim for service connection for PTSD on November 8, 2004 and has continuously prosecuted his claim for the highest rating available for PTSD since that time.  

Generally, the effective date for an award of increased compensation is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (o)(1) (2015).  

Thus, the effective date for SMC is either November 16, 2004, the date of the claim, or the date entitlement arose, whichever is later.  

SMC is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (b) (2015).  

SMC by reason of the need for regular aid and attendance of another person is payable if a Veteran, as the result of service-connected disability, either:  (1) has suffered the anatomical loss or loss of use of both feet, (2) has suffered the anatomical loss or loss of use of one hand and one foot, (3) is blind in both eyes, (4) is permanently bedridden, or (5) is with such significant disabilities or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  

Bedridden means that the Veteran is actually required to remain in bed. 38 C.F.R. § 3.352 (a).  Voluntarily taking to bed or being prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure is insufficient. Id.  Several factors should be considered, including:  (1) inability to dress or undress or to keep self ordinarily clean and presentable, (2) frequent need for adjustment of special prosthetic or orthopedic appliances that cannot be done without aid due to the particular disability (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.), (3) inability to feed self through loss of upper extremity coordination or extreme weakness, (4) inability of to attend to the wants of nature, (5) incapacity, physical or mental, requiring care or assistance on a regular basis to protect from hazards or dangers incident to his daily environment, and (6) being bedridden.  Id.  

At least one of the above disabling factors needs to be met to receive SMC based on required aid and attendance.  Turco v. Brown, 9 Vet. App. 222 (1996); 38 C.F.R. § 3.352 (a). 

The particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352 (a).  It is only necessary that evidence establish the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Id.  The performance of the necessary aid and attendance service by a relative or other member of the Veteran's household will not prevent a favorable determination.  38 C.F.R. § 3.352 (c).

SMC by reason of being housebound is payable if a Veteran has a service-connected disability rated as total and either:  (1) has an additional service-connected disability or disabilities independently ratable at 60 percent or more or (2) is permanently housebound by reason of his service-connected disability or disabilities.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).  This is a lesser included benefit to the benefit that the Veteran has been awarded under the aid and attendance rate.  Thus, further consideration is not warranted.

The first indication in the record that the Veteran needed the assistance of another person was during the May 1, 2009, VA examination at which time the Veteran was escorted by his wife and niece.  The description of marital and family relationships indicated that the Veteran's wife worked and managed the family money.  She had made arrangements for her niece to take care of the Veteran during day hours.  It was noted that he had impulses to leave the home.  He did not have a social life; he had no hobbies, was isolated, and spent his whole time in his house.  It was noted that on March 13, 2009, the Veteran had an acute and severe episode of acute confusion and aggressiveness.  He became violent and was hospitalized by his psychiatrist for four days.  The examiner noted that the Veteran's mental and medical condition had deteriorated constantly to the point where he was totally disabled.  The examiner noted that the Veteran's psychofunctional status was poor and that his only task was to clean the house when he wife was a work.  After mental status examination which noted persistent delusions and auditory hallucinations, the Veteran was diagnosed as having PTSD and dementia.  A GAF of 25 was assigned.  The examiner noted that the Veteran's behavior was considerably influenced by delusions or hallucinations or serious impairment in communication of judgment or by inability function in almost all areas.      

As such, the Board finds that the Veteran was in need of regular aid and attendance of another person due solely to his service-connected disabilities from March 13, 2009, the day he was hospitalized.  Prior to March 13, 2009, the record is absent an indication that he was in need of regular aid and attendance of another person due solely to his service-connected disabilities.  

Thus, as noted earlier, the effective date for SMC is either the date of claim, in this case November 16, 2004, or the date entitlement arose, in this case March 13, 2009, whichever is later.  As such, an effective date of March 13, 2009, but no earlier, for the award of SMC based on the need for regular aid and attendance of another person is warranted.
  


ORDER

Entitlement to an effective date earlier than May 8, 2007, for the award of a 100-percent disability rating for PTSD is dismissed.

Entitlement to an effective date of March 13, 2009, but no earlier, for the award of SMC based on the need for regular aid and attendance of another person is granted, subject to the law and regulations governing the payment of monetary benefits.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


